Case: 16-20467      Document: 00514261158         Page: 1    Date Filed: 12/05/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fif h Circuit
                                    No. 16-20467                                    FILED
                                  Summary Calendar                          December 5, 2017
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

AGUSTO LAZO-AGUIRRE, also known as Natividad Aparic Aguirre, also
known as Agusto Lazo Aguire, also known as Juan J. Perez, also known as
Natividad A. Aguirre, also known as Natividad A. Aparicio, also known as Jose
O. Pineda, also known as Aguirre Natividad, also known as Natividad Aguirre-
Aparicio, also known as Brigido Aparicio, also known as Agusto Brigido
Aparicio,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:16-CR-101-1


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Agusto Lazo-
Aguirre has moved for leave to withdraw and has filed briefs in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20467    Document: 00514261158     Page: 2   Date Filed: 12/05/2017


                                 No. 16-20467

F.3d 229 (5th Cir. 2011). Lazo-Aguirre has not filed a response. We have
reviewed counsel’s briefs and the relevant portions of the record reflected
therein. We concur with counsel’s assessment that the appeal presents no
nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                       2